Citation Nr: 0609483	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a left shoulder 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a left shoulder 
disability.

3.  Entitlement to an increased evaluation for a left 
shoulder disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from July 1951 to July 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the October 2003 Remand mistakenly 
listed entitlement to service connection for a cervical spine 
disability as one of the issues on appeal.  The correct issue 
is entitlement to service connection for a lumbar spine 
disability.

The issues of entitlement to service connection for a lumbar 
spine disability, and entitlement to an increased evaluation 
for a left shoulder disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his right shoulder has 
been obtained or requested by the RO.

2.  A right shoulder disability is shown to be related to a 
service-connected disability.




CONCLUSION OF LAW

A right shoulder disability is proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran has not claimed that his right shoulder 
disability was incurred in service or was directly caused by 
service.  Rather, he has claimed that it is related to his 
service-connected left shoulder disability.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is established for a secondary condition 
it shall be 


considered as part of the original condition.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran has been diagnosed with osteoarthritis of the 
right shoulder.  The VA treatment notes, and private medical 
records for the most part do not address the etiology of the 
veteran's right shoulder disability.  A report of X-rays 
taken in December 1996 by Dr. David A. Bulley, indicates that 
there is very advanced osteoarthritis of the right shoulder 
and that this joint is unlikely to be involved with primary 
osteoarthritis, and thus is likely secondary osteoarthritis.

The veteran was provided several VA examinations in February 
1992, March 1994, March 1995, and August 1996.  These 
examinations found arthritis of the right shoulder but did 
not indicate any etiology or state whether there was a link 
to the veteran's left shoulder disability.  The VA 
examination report in February 1992 stated that the etiology 
of the shoulder arthritis was unknown.

The veteran was provided a VA examination in February 2000.  
The examiner noted the veteran's history of left shoulder 
pain in service and his diagnosis of bilateral shoulder 
osteoarthritis.  The examiner gave his opinion that the 
veteran's right shoulder osteoarthritis was not related to 
the left shoulder pain in service, but instead was a result 
of general severe osteoarthritis.  The examiner did not 
address whether the osteoarthritis of the right shoulder was 
caused by the osteoarthritis of the left shoulder, he only 
stated that the current right shoulder disability was not 
related to the left shoulder pain in service.

The veteran submitted an evaluation from his physical 
therapist dated in February 2006.  She stated that the 
veteran had reported a long history of compensating for his 
left shoulder disability, by using his right arm and shoulder 
more extensively.  She offered her opinion that there was 
greater than a 50/50 probability that the left shoulder 
disability was directly responsible for the development of 
the right shoulder degeneration and resultant diminished 
range of motion, strength, and pain.

Applying the above, the Board finds that service connection 
for a right shoulder disability, claimed as secondary to a 
left shoulder disability, is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).  The Board 
bases this determination on Dr. Bulley's X-ray report which 
stated that the veteran's right shoulder disability was 
likely secondary osteoarthritis, and on the opinion of the 
veteran's physical therapist who stated that the left 
shoulder disability more likely than not caused the right 
shoulder disability.  The Board places less weight on the 
February 2000 VA examination because the examiner offered no 
rationale for his opinion, and because the examiner merely 
stated that the veteran's right shoulder disability was not 
related to the left shoulder pain in service.  The examiner 
did not address the question of whether the current right 
shoulder disability was related to the current left shoulder 
disability.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that service connection for 
a right shoulder disability is warranted.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for a right shoulder 
disability is a complete grant of the benefits sought on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
appealed claim for service connection is granted, further 
appellate-level review is terminated as the Board does not 
retain appellate jurisdiction over additional elements of 
claim: original disability rating and effective date).




ORDER

Entitlement to service connection for a right shoulder 
disability is granted.  (Prior to assigning a disability 
evaluation and effective date for the award, the RO should 
provide appropriate notice as required by the Court in the 
recent case of Dingess v. Nicholson, Nos. 01-1917 &02-1506 
(U.S. Vet. App. March 3, 2006). 


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims to be granted, what evidence he 
should obtain and what evidence the RO will obtain, as well 
as ask the veteran to identify all available evidence.  It 
does not appear that the veteran was ever provided with a 
VCAA notice letter that complies with the requirements of 
Quartuccio with respect to his claim for service connection 
for a lumbar spine disability.

The VA examiner in July 2005 did not fully address limitation 
of function under DeLuca.  Therefore, the RO should schedule 
the veteran for an examination to determine the extent of his 
left shoulder disability.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  In 
addition, an examination should be scheduled to address the 
nature and etiology of the veteran's lumbar spine disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination ... so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allay 
v. Brown, 7 Vet. App. 517, 526 (1995) (citing Stuntman v. 
Brown, 5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because new examinations are warranted, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claim for service connection for a 
lumbar spine disability secondary to a 
left shoulder disability, to be granted, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence.  The RO should 
specifically inform him of the criteria 
for the grant of secondary service 
connection.

2.  The RO should schedule the veteran 
for a special orthopedic examination to 
determine the nature and etiology of the 
veteran's lumbar spine disability, if 
any.  The examiner is requested to review 
the entire claims folder and to 
specifically review the February 2000 VA 
examination report and the report from 
the veteran's physical therapist dated in 
February 2006.  All necessary tests 
should be conducted.  If a lumbar spine 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's lumbar spine disability was 
caused by or aggravated by his service-
connected shoulder disability.  A 
complete rationale for any opinion 
offered should be included.

3.  The RO should schedule the appellant 
for a VA examination in order to assess 
the current nature and severity of his 
service-connected left shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, if 
necessary, and the examiner should review 
the results of any testing prior to 
completion of the report.  All current 
manifestations of the veteran's left 
shoulder disability should be determined 
and discussed, including any limitation 
of motion, or swelling.  Whether or not, 
and to what degree, any limitation of 
motion is due to pain should be 
determined.  The examiner is requested to 
identify all symptoms related to the 
veteran's left shoulder including any 
laxity, stiffness, instability, 
arthritis, or any other manifestation of 
disability.  Additionally, the examiner 
is requested to offer an opinion as to 
the functional limitation caused by pain 
in the veteran's left shoulder, including 
during flare-ups and including any pain 
that radiates.  The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the left shoulder.  
See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), DeLuca v. Brown, 8 Vet.App. 202, 
at 204-206, 208 (1995).  A complete 
rationale for the opinions given should 
be provided.  

4.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


